UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6540


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD DAMONE HOPPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:95-cr-00119-TAW-1)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Damone Hopper, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gerald    Damone     Hopper       appeals    the     district    court’s

orders denying his “Motion for Access to Judicial Documents” and

motion to reconsider.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Hopper, No. 3:95-cr-

00119-TAW-1 (W.D.N.C. Mar. 7, 2014; Mar. 24, 2014).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials        before    this    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2